Citation Nr: 0115184	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  98-05 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for an acquired neuropsychiatric disorder.



REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from May 1977 to July 
1977; he also had a period of active duty for training from 
January 1977 to April 1977.

This current matter came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
of September 1997, by the Reno, Nevada Regional Office (RO), 
which denied the veteran's attempt to reopen his claim of 
entitlement to service connection for an acquired 
neuropsychiatric disorder.  The notice of disagreement with 
this determination was received in October 1997.  The 
statement of the case was issued in October 1997.  The 
substantive appeal was received in April 1998.  The appeal 
was received at the Board in February 1999.  


REMAND

In his April 1998 substantive appeal (VA Form 9), the veteran 
requested a hearing at the RO before a member of the Board.  
The RO sent him a letter on December 22, 1998, notifying him 
that his hearing before a member of the Board would be held 
at the RO on January 29, 1999, at 8:30 a.m.  The letter was 
apparently sent to an incorrect (old) address; as a result, 
it was returned to the RO as undeliverable.  The veteran 
failed to appear for this hearing.  

In a March 1999 Board decision, the veteran's appeal was 
remanded to the RO to schedule the veteran for a Travel Board 
hearing.  

Of record is a Report of Contact (VA Form 119), dated in 
April 1999, indicating that the veteran was now living with 
his mother.  On January 4, 2000, a letter was sent to the 
veteran at his current address, wherein he was notified that 
he was scheduled to appear before a Member of the Board at a 
Travel Board hearing at the RO on February 9, 2000.  However, 
prior to that hearing, the RO received notification from the 
veteran that he would be unable to attend the hearing because 
of a doctor's appointment on the day of the scheduled 
hearing; he requested that the hearing be rescheduled if 
possible.  

In an April 2000 Board decision, it was determined that the 
veteran had provided a statement of good cause for requesting 
a change in his hearing date; therefore, the veteran's appeal 
was remanded to the RO to reschedule the veteran for a 
hearing before a member of the Board at the RO.  Pursuant to 
the Board's April 2000 remand, by letter dated December 18, 
2000, the veteran was informed that he was scheduled to 
appear before a Member of the Board at a hearing at the RO on 
January 22, 2001.  Associated with the claims file is a 
Report of Contact, dated in "December 2001," in which it 
was noted that the veteran requested to cancel the hearing; 
and to be rescheduled for a Board videoconference hearing.  

Of record is a statement from the veteran's representative, 
dated in January 2001, indicating that they were requesting a 
"telephonic hearing with the Traveling Board" as scheduled 
on January 22, 2001.  The representative explained that the 
veteran was unable to travel due to hip surgery, and his 
service representative was also unable to travel due to a 
recent accident.  

In April 2001, the Board sent a letter to the veteran 
advising him of his options to appear before the Board 
(Central Office, Travel Board, or videoconference in lieu of 
personal hearing).  He responded in May 2000 by accepting a 
videoconference hearing.  

Accordingly, in order to afford the veteran due process in 
this matter, this case must be REMANDED to the RO for the 
following action: 

The RO should schedule the veteran for a 
videoconference hearing before a member 
of the Board regarding the issue on 
appeal.  Pursuant to recent amendments to 
VA's appeals regulations, this hearing is 
to be scheduled in accordance with the 
place of the case on the Board's docket, 
established under Sec. 20.900 of 38 
C.F.R., relative to other cases for which 
hearings are scheduled to be held at the 
RO.  38 C.F.R. §§ 19.75, 20.704 (2000).  

After completion of the above requested development, the RO 
should again review the veteran's claim.  Any additional 
development deemed necessary by the RO in light of the new 
legislation noted hereinabove should be undertaken.  If any 
benefit sought on appeal is not granted, the veteran and his 
representative should be issued a Supplemental Statement of 
the Case, which should include all pertinent laws and 
regulations, and be afforded a reasonable opportunity to 
reply thereto.  Thereafter, the case should be returned to 
the Board for further appellate disposition, if otherwise in 
order.  No action is required of the veteran until he is 
notified by the RO.  

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




